Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160460 & (15)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160460
                                                                    COA: 349804
                                                                    Wayne CC: 13-000288-FC
  SHAQUILLE JOEL SHERMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 6, 2019
  order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal and motion to remand remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2020
         p0331
                                                                               Clerk